AO 72A
(Rev. 8/82)

 

Case 5:20-cv-00017-LGW-BWC Document 19 Filed 03/10/21 Page 1 of 2

In the Guited States District Court
For the Southern District of Georgia

Wapcross Division
ERIC ARTURO OCAMPO, *
*
Petitioner, * CIVIL ACTION NO.: 5:20-cv-17
*
Vv. *
*
TRACY JOHNS, *
*
Respondent. *

ORDER

After an independent and de novo review of the entire
record, the Court concurs with the Magistrate Judge’s Report and
Recommendation. Dkt. No. 17. Petitioner Eric Ocampo (“Ocampo” }
did not file Objections to this Report and Recommendation. [In
fact, this Court’s mailing was returned to the Court with the
notation: “Return to Sender, Not Deliverable as Addressed,
Unable to Forward.” Dkt. No. 18, p. 1.

Accordingly, the Court ADOPTS the Magistrate Judge’s Report
and Recommendation as the opinion of the Court, DENIES as moot
Ocampo’s 28 U.S.C. § 2241 Petition and Respondent’s Motion to

Dismiss, DIRECTS the Clerk of Court to CLOSE this case and enter

 
AO 72A
(Rev, 8/82)

 

 

Case 5:20-cv-00017-LGW-BWC Document 19 Filed 03/10/21 Page 2 of 2

the appropriate judgment of dismissal, and DENIES Ocampo in

forma pauperis status on appeal.

SO ORDERED, this J day of Athos cy , 2021.

 

 

HON.| LISA GODBEY WOOD, JUDGE
UNIT STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 
